Ionathan Bridgham plaint. conta Moses Paine Sen1 Daniel Turell Sen1 as Admrs to the Estate of Iohn Clear Iunior late of Boston *1050deced Defend* in an action of debt of Eighty nine pounds money due to bim from the Estate of sd Iohn Clear for the Forfiture of a bond datd 5. Febr 1677. with damages &ca. . . . The Iury . . . found for the plaint. Forfiture of the bond Eighty nine pounds money and costs of Court: Vpon Request of the plaint, hee craving onely his princi-pall: The Court chancered this Forfiture to Forty three pounds thirteen Shillings in money & costs of Court allowd thirty Shillings six pence.
Execution issued. 6. Aug° 1679. [ 596 ]